      Case 2:18-cr-00118-MLCF-JVM Document 64 Filed 10/09/18 Page 1 of 1



MINUTE ENTRY
WILKINSON, M.J.
OCTOBER 9, 2018



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                   CRIMINAL ACTION

VERSUS                                                     NO. 18-118

DR. ALEX MADRIAGA                                          SECTION F

        A motion to permit travel was held before United States Magistrate Judge Joseph C.
Wilkinson, Jr.
       PRESENT:       Gregory Kennedy for Mary Dee Carraway, Asst. U.S. Attorney
                      Brian Capitelli, Counsel for the defendant
                      Jessica Homann, U.S. Probation Officer

       Defendant waived his personal presence at the hearing. Statements were made to the Court
by the Probation Officer, counsel for the defendant and for the government.
       For the reasons stated on the record IT IS ORDERED that the motion to permit travel is
DENIED.




                                          JOSEPH WILKINSON, JR.
                                     UNITED STATES MAGISTRATE JUDGE


 MJSTAR: 00:12
